NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

AMBASE CORPORATION
AND CARTERET BANCORP, INC.,
Plaintiffs-Cross Appellants,

AND

FEDERAL DEPOSIT INSURANCE CORPORATION,
Plczintiff-Cross Appellant,

V.

UNITED STATES, '
Defendant-Appellant.

2012-5047, -5048, -5049

Appeals from the United States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Loren A.
Smith.

ON MOTION

ORDER

The United States moves without opposition for a 30-
day extension of time, until June 18, 2012, to file its brief
due to settlement negotiations

AMBASE CORP V. US 2

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted

FoR THE CoURT

HAY_ 2 4 2913 151 Jan Horbah;
Date J an Horbaly
Clerk

cc: Charles J. Cooper, Esq.
John M. Dorsey, III, Esq.

Jeanne E. Davidson, Esq. F||_Ep
U.S. COURT DF APPEAI.S FUR
321 me Fsnamcracurr

NAY 24 2012
JAN HOHBALY
C|.EHK